Citation Nr: 0902169	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  02-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypermobility syndrome, 
claimed as multiple joint pain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to 
September 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran has hypermobility syndrome that was first shown 
during active military service.


CONCLUSION OF LAW

Hypermobility syndrome was incurred during military service. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Navy 
from September 1995 to September 2000.  Prior to her 
discharge from the service, she filed her present claim 
seeking service connection for multiple joint pain.

A service treatment report dated in August 2000 noted the 
veteran's complaints of bilateral ankle, knee, wrist, and 
elbow pain.  She reported the onset of this condition three 
years earlier.  The report concluded with an assessment of 
hypermobility pain syndrome.

A QTC examination in August 2000 noted the veteran's 
complaints of pain in her bilateral ankles, wrists, and 
elbows since approximately 1997.  The diagnosis was 
hypermobile joints, with occasional pain.  

A VA examination in May 2008 noted the veteran's complaints 
of bilateral knee, ankle, wrist, and hand pain.  Physical 
examination revealed abnormal motion of the left and right 
wrists.  The report further noted that the veteran had 
hypermobility of both the left and right wrist.  Based upon 
the examination of the veteran and a review of her claims 
folder, the VA examiner opined that it was "less likely than 
not" that the veteran's subjective complaints of left knee, 
ankle, wrist, and hand pain occurred or was aggravated in the 
military.  In support of this opinion, the VA examiner noted 
that the veteran's subjective complaints made at the time of 
her discharge revealed no pathology in service.

After reviewing the evidence of record, the Board finds that 
the veteran's current hypermobility syndrome cannot be 
reasonably disassociated from this military service.  In 
making this decision, the Board notes that the veteran filed 
her claim seeking service connection for this condition just 
prior to her discharge from the service.  As noted above, two 
separate treating physicians diagnosed the veteran with 
hypermobility syndrome in the month prior to her discharge 
from the service.  McClain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).   Finally, 
despite what appears to be a negative opinion, the VA 
examiner in May 2008 documented current findings of 
hypermobility in the veteran's bilateral wrists.

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran currently has hypermobility 
syndrome which was incurred during her active military 
service.  Accordingly, service connection for hypermobility 
syndrome is warranted.


ORDER

Service connection for hypermobility syndrome is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


